DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 was filed after the mailing date of the notice of allowance on 06/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a decoder (encoder or data stream stored in a non-transitory storage medium) for decoding a data stream encoded with a video represented by multiple arrays of information samples, comprising: an extractor configured for: extracting, from the data stream, a first set of coding parameters associated with a first coding block in a first array of information samples that represents a first color component of the video, wherein the first set of coding parameters is to be used for reconstructing the first coding block, extracting, from the data stream, inter-plane interchange information associated with a second coding block in a second array of information samples that represents a second color component of the video, wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived based on the first set of coding parameters, and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters, deriving the second set of coding parameters; a predictor configured for: copying, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters, at least one of the first set of coding parameters associated with the first coding block as equal to at least one of the second set of coding parameters associated with the second coding block, which is spatially corresponding to the first coding block such that the first and second coding blocks correspond to a same spatial area within the first and second arrays, respectively, wherein a spatial resolution of the first array is greater than a spatial resolution of the second array, and predicting the second coding block based on the second set of coding parameters to generate a predicted second coding block; and a reconstructor configured for reconstructing the second coding block based on the predicted second coding block.
Lee et al. (Hereafter, “Lee”) [US 2006/0233254 A1] discloses a method and apparatus for adaptively selecting a context model for entropy coding and a video decoder are provided [See Lee, Abstract]. A method of coding a residual prediction flag indicating whether residual data for an enhancement layer block of a multi-layered video signal is predicted from residual data for a lower layer block corresponding to the residual data for the enhancement layer block includes the steps of calculating the energy of the residual data for the lower layer block, determining a coding method for the residual prediction flag according to the energy, and coding the residual prediction flag using the determined coding method [See Lee, Abstract].
“Results of CE on separate prediction modes for 4:4:4 coding (CE9)”, Sekiguchi S et al. (Hereafter, “Sekiguchi”) discloses experimental results for CE9 (Separate prediction modes for 4:4:-l coding) and proposed syntax modifications to the JFVM based on the results [See Sekiguchi, Abstract]. In the last Nice meeting, CE9 was established to investigate coding efficiency of separate prediction for each color plane over the JFVM, where one common prediction mode is used for all color planes [See Sekiguchi, Abstract]. Since most of the discussions in Nice were about Intra-only coding architecture, effect of separate prediction for inter-coded picture has not sufficiently been understood [See Sekiguchi, Abstract]. In this document, we will discuss not only the results for Intra-only coding but also for inter coding [See Sekiguchi, Abstract]. A major technical point specific for inter coding is that the best coding option can be determined from much more coding modes than intra-only case, which has certain impact on coding efficiency [See Sekiguchi, Abstract]. We focused on the fact that the three color planes of ROB video sometimes have different spatio-temporal statistics [See Sekiguchi, Abstract]. Since the JFVM syntax docs not provide a way to perform separate coding mode decision for each color plane, its coding gain could be limited in those cases [See Sekiguchi, Abstract]. This drawback can be avoided by incorporating separate coding of macroblock overhead information for each color plane into JFVM [See Sekiguchi, Abstract].
Wang et al. (Hereafter, “Wang”) [US 2006/0153295 A1] discloses that the present invention improves residue prediction by using MI even when the base layer MB is encoded in intra mode such as copying intra 4x4 mode of one 4x4 block in the base layer to multiple neighboring 4x4 blocks in the enhancement layer if the base layer resolution is lower than the enhancement layer resolution, using the intra 4x4 mode as intra 8x8 mode if the base layer resolution is lower than the enhancement layer resolution and the base layer resolution is half of the enhancement layer resolution in both dimensions, carrying out direct calculation of the base layer prediction residue used in RP, clipping of prediction residue for reducing memory requirement and tunneling of prediction residue in BLTP mode; and conditional coding of RP flag to save flag bits and reduce implementation complexity [See Wang, Abstract].
Vieron et al. (Hereafter, “Vieron”) [US 2008/0267291 A1] discloses that the invention relates to spatially scalable encoding and decoding processes using a method for deriving coding information [See Vieron, Abstract]. More particularly, it relates to a method for deriving coding information used to encode high resolution images from coding information used to encode low resolution images when the ratio between high resolution and low resolution images dimensions is a multiple of 3/2 [See Vieron, Abstract]. The method mainly comprises the following steps: deriving a block coding mode for each 8x8 blocks of a prediction macroblock MBi_pred from the macroblock coding mode of the associated base layer macroblocks on the basis of the macroblock class of MBi and an the basis of the position of the 8x8 block within MBi_pred; deriving a macroblock coding mode for MBi_pred from the coding modes of the associated base layer macroblocks; and deriving motion information for each macroblock MBi_pred from the motion information of the associated base layer macroblocks [See Vieron, Abstract].
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482